DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.15/418,388 or its provisional Application No. 62/289,095, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
This Application is a CIP of 15/418,388 filed on 01/27/2017 claiming benefit of 62/289,095 filed on 01/29/2016. However the ‘388 Application fails to provide support for claims, because there is no support for at least the “amount of up to 200 µg” or “from about 1 µg to about 180 µg”. Thus the priority awarded to the claims is 06/07/2018. 

claims 1, 6-9 and 18-33 are under examination on the merits. Claims 11-17 remain withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  New claims 26 and 27 include the limitations of from about 15 µg to about 90 µg and from about 15 µg to about 60 µg for the amount of treprostinil. However the Specification does not provide support for the said ranges. The specification states “a cartridge comprising from about 1 ” (See [0028]), and “In an exemplary embodiment, the formulation for treating pulmonary arterial hypertension comprises treprostinil in an amount up to 200 µg per dose, for example, amounts of 1 µg, 5 µg, 10 µg, 15 µg, 20 µg, 30 µg, 60 µg, 90 µg, 100 µg, 120 µg, 150 µg, 180 µg, or 200 µg, and one or more pharmaceutically acceptable carriers and/or excipients per dose are to be administered to a subject” (See [0030]); “In a particular embodiment, the treprostinil content in the formulation can be from about 1 µg to about 200 µg. In one embodiment, the dry powder content of the cartridges comprising treprostinil can be 20 µg, 30 µg, 60 µg, 90 µg, 120 µg, 150 µg, 180 µg, or 200 µg” (See [0062]). 
Thus while the broad range of from 1-200, 10-300 and 10-90 µg and individual points such as 15, 60 and 90 are disclosed, the claimed range of 15-60 and 15-90 are not supported. 
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 recites the limitation "polysorbate 80" in the composition of claim 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 recites a carrier/excipient selected from the group consisting of sodium citrate, sodium chloride, leucine or isoleucine, and trehalose. While claim 7 depends on broad claim 6 which includes polysorbate 80, claim 7 limits the scope of the excipient to those listed which does not include polysorbate 80. 
Claim 22 recites the limitation "polysorbate 80" in the composition of claim 21.  There is insufficient antecedent basis for this limitation in the claim. Claim 21 recites a carrier/excipient selected from the group consisting of sodium citrate, sodium chloride, leucine or isoleucine, and trehalose but does not include polysorbate 80. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-22 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Phares et al (US 20140275262) in view of Cloutier et al (US 20150164834), Shaaltiel et al (US 20150024050) and Grant et al (US 20120014999). 

	Phares et al teach polymorphic forms of treprostinil and pharmaceutical formulations comprising the same, methods of making and using the same (See abstract). In a particular embodiment, the agent is crystalline treprostinil monohydrate Form A, Form B or Form C (See [0003]-[0004]).
	Phares et al disclose that the total active ingredients in such formulations comprises from 0.1% to 99.9% by weight of the formulation. Pharmaceutical  formulations comprising treprostinil monohydrate Form A or Form B or Form C, either excipients, diluents, or carriers, and formed into tablets, capsules, aerosols, powders, and the like (See [0070]-[0071]).
Solid dosage forms for oral administration include capsules, tablets, pills, powders, and granules. In such solid dosage forms, treprostinil monohydrate is mixed with at least one inert, pharmaceutical carrier such as sodium citrate, or fillers including lactose and glucose, mannitol, binding agents such as carboxymethyl-cellulose and other cellulose derivatives, etc, and mixtures thereof (See [0074]). 
Phares et al is silent with regard to the dosage of treprostinil. This is known from the prior art as seen from Cloutier et al. Phares et al is also silent with regard to combination of treprostinil with microcrystalline, diketopiperazine and polysorbate 80 and the surface area of the particles. However, these are disclosed by Shaaltiel et al and Grant et al.  

Cloutier et al teach methods for using treprostinil or a pharmaceutically acceptable salt thereof, for the treatment of ischemic lesions, comprising administering an effective amount of treprostinil or a pharmaceutically acceptable salt thereof (See abstract). 
The formulations may be in the form of a powder and may be inhaled (See [0065]-[0066]).  Optionally, one or more pharmaceutically acceptable carriers or excipients may be included in the formulation to be aerosolized (See [0062]). 
The amount of treprostinil, or a pharmaceutically acceptable salt thereof that is required in a medication will depend on a number of factors, such as the compound daily dose per patient for treatment of ischemic lesions may be in the range 7 µg to 285 µg, per day per kilogram bodyweight. Solid dosage forms such as tablets or capsules, contain, for example, from 0.1 mg (See [0124]). 

Shaaltiel et al teach DNase I formulations for pulmonary administration and, more particularly, a dry powder formulation comprising, as an active ingredient, human DNase I and an inert solid carrier (See abstract and [0007]-[0008]).
The carrier may be a crystalline sugar including lactose; and at least one polyalcohol such as mannitol, maltitol, etc, (see [0018]). 
The said DNase I is in association with diketopiperazine, which preferably is fumaryl diketopiperazine (See [0030]-[0031] and [0087]). 
The said composition can be formulated with additional ingredients. These can contain a binder such as microcrystalline cellulose; an excipient such as starch or lactose, buffer such as sodium citrate, a surfactant such as polysorbate 80 (See [0242]-[0245]).

Grant et al teach diketopiperazine microparticles having a specific surface area of less than about 67 m2/g. The diketopiperazine microparticle can be fumaryl diketopiperazine and can comprise a drug such as insulin (See abstract).
One embodiment comprises diketopiperazine microparticles having a specific surface area (SSA) of less than about 67 m2/g, or from about 35 m2/g to about 67 m2/g (See [0008]).
fumaryl diketopiperazine (bis-3,6-(N-fumaryl-4-aminobutyl)-2,5-diketo-diketopiperazine; FDKP) is one preferred diketopiperazine for pulmonary applications.  FDKP provides a beneficial microparticle matrix because it has low solubility in acid but is readily soluble at neutral or basic pH. These properties allow FDKP to crystallize and the crystals to self-assemble into microparticles under acidic conditions. The particles dissolve readily under physiological conditions where the pH is neutral (See [0045[-[0046]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Cloutier et al, Shaaltiel et al and Grant et al with that of Phares et al to arrive at the instant invention.
It would have been obvious to do so because Phares et al teach dry powder formulations comprising crystalline treprostinil and at least one inert pharmaceutical carrier such as sodium citrate, lactose, mannitol, etc. Cloutier et al teach a powder comprising an amount of treprostinil, and excipients wherein the daily dose per patient for treatment of ischemic lesions is in the range 7 µg to 285 µg, per day per kilogram bodyweight. Shaaltiel et al teach a dry powder formulation comprising, as an active ingredient, human DNase I and an inert solid carrier including lactose, mannitol, etc. Shaaltiel et al also teach that the said DNase I is in association with fumaryl diketopiperazine and is formulated with addition ingredients including microcrystalline cellulose, lactose, sodium citrate and polysorbate 80. Grant et al teach dry powder formulations comprising an active agent and fumaryl diketopiperazine microparticles having a specific surface area of less than about 67 m2/g. Grant et al teach that  2/g exhibit characteristics beneficial to delivery of drugs to the lungs such as improved aerodynamic performance. 
All references teach dry powder formulations comprising an active agent and suitable excipients/carriers. Treprostinil is a known active agent suitable for treating disorders such as pulmonary hypertension and is known to be in its crystalline form. It is also known in the art that by incorporating diketopiperazine and microcrystalline for better absorption. Other additives and particle characteristics such as surface area are also well known in the art as shown. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. That is one of ordinary skill in the art is more than motivated to incorporate compounds and characteristics that are well known and disclosed for their advantages in the art to the compositions comprising treprostinil with a reasonable excptation of success. 

Claims 1, 6-9, 18-19, 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al (US 20150164834) in view of Shaaltiel et al (US 20150024050) and Kinsey et al (WO 2017132601). 

Teaching of Cloutier et al and Shaaltiel et al are delineated above and incorporated herein. 


Kinsey et al teach a dry powder inhaler including replaceable cartridges containing a dry powder for delivery through the pulmonary tract and lungs, the inhalable dry powders, including medicament formulations comprising active agents for the treatment of diseases such as, pulmonary hypertension, etc, (See abstract).
Disclosed is a dry powder composition comprising microcrystalline particles of fumaryl diketopiperazine and a drug (See [0013] and [0027]). 
In some embodiments, the active ingredient comprises treprostinil (See [0015]).
Pulmonary delivery of powders include carriers and excipients which safety and efficacy have been proven in commercially available products. An exemplary embodiment is fumaryl diketopiperazine, also known as FDKP. DKP crystalline microparticles with a specific surface area (SSA) of between about 35 m2/g and about 67 m2/g exhibit characteristics beneficial to delivery of drugs to the lungs such as improved aerodynamic performance and improved drug adsorption (See [0081]).
Kinsey et al disclose a dry powder for inhalation comprising a plurality of substantially uniform, microcrystalline particles, wherein the microcrystalline particles can be substantially hollow spherical and substantially solid particles comprising crystallites of the diketopiperazine depending on the drug and/or drug content provided and other factors in the process of making the powders. The said microcrystalline particles comprise particles that are relatively porous, having average pore size ranging from about 23 nm to about 30 nm (See [0095]).
treprostinil is adsorbed to the particles and wherein the content of the treprostinil in the composition comprises up to about 20% (w/w) and ranges from about 0.5% to about 10% (w/w), preferably from about 1% to about 5% (w/w) of the dry powder. The said treprostinil composition can be used in the prevention and treatment of pulmonary hypertension by self-administering an effective dose comprising about 1 mg to 15 mg of a dry powder composition comprising microcrystalline particles of fumaryl diketopiperazine and treprostinil in a single inhalation (See [00108]). 
Kinsey et al also disclose that the pharmaceutically acceptable carrier for making dry powders can comprise any carriers or excipients useful for making dry powders and which are suitable for pulmonary delivery. Example of suitable carriers and excipients include, sugars, including saccharides and polysaccharides, such as lactose, mannose, sucrose, mannitol, trehalose; citrates, amino acids such as glycine, L-leucine, isoleucine, trileucine, tartrates, zinc citrate, trisodium citrate, polysorbate 80, and the like (See [00110]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Kinsey et al and Shaaltiel et al with that of Cloutier et al to arrive at the instant invention.
It would have been obvious to do so because Cloutier et al teach a powder comprising an amount of treprostinil, and excipients wherein the daily dose per patient for treatment of ischemic lesions is in the range 7 µg to 285 µg, per day per kilogram  having a specific surface area of less than about 67 m2/g with pore sizes of from 23-30 nm. 
All references teach dry powder formulations comprising an active agent and suitable excipients/carriers. Treprostinil is a known active agent suitable for treating disorders such as pulmonary hypertension and is known to be in its crystalline form. It is also known in the art that by incorporating fumaryl diketopiperazine and microcrystalline for better absorption and improved characteristics of the formulation. Other additives are also well known in the art as shown. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. That is one of ordinary skill in the art is more than motivated to incorporate compounds and characteristics that are well known and disclosed for their advantages in the art to the compositions comprising treprostinil with a reasonable excitation of success. 

Claims 1, 6-9, 18-19, 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al (US 20150164834) in view of Shaaltiel et al (US 20150024050) and Holton et al (US 20150071972). 

Teaching of Cloutier et al and Shaaltiel et al are delineated above and incorporated herein. 
The combined references lack a disclosure on the microcrystalline being porous and the pore sizes of the particles. These would have been obvious over the teaching of Holton et al. 

Holton et al teach a composition intended to be employed for therapeutic purposes incorporating an active ingredient (e.g., a source of nicotine) and non-active substrates (See Abstract).  In some embodiments, the nicotinic compound is sorbed onto a porous particulate carrier. For example, the porous particulate carrier can comprise microcrystalline cellulose (See [0012]).
The said composition is passed through an ultrafiltration membrane which are available in a wide range of pore sizes (typically ranging from about 0.1 to about 0.001 microns) (i.e. 1-100 nm) (See [0025]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Holton et al and Shaaltiel et al with that of Cloutier et al to arrive at the instant invention.

All references teach powder formulations comprising an active agent and suitable excipients/carriers. Treprostinil is a known active agent suitable for treating disorders such as pulmonary hypertension and is known to be in its crystalline form. It is also known in the art that by incorporating fumaryl diketopiperazine and microcrystalline for better absorption and improved characteristics of the formulation. Porous microcrystalline is also well known in the art as a carrier substance. Other additives are also well known in the art as shown. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. That is one of ordinary skill in the art is more than motivated to incorporate compounds and characteristics that are well known and disclosed for their advantages . 
Response to Arguments
Applicant's arguments filed 09/02/21 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Regarding the priority being set to 06/07/2018, Applicant argues that the amended claims are supported by the parent Application U.S. 15/418/388 which is equivalent to WO 2017132601 (See Remarks, page 7). 
The argument is persuasive to remove alter the priority. While claim 1 has been amended to correspond to the disclosure of the parent Application, the same limitations not given earlier priority are recited in new claims 19-32. Accordingly, the Application is not awarded the earlier priority as claimed.  
 Regarding the rejection of claims over the references of record, Applicant’s only argument is that the claims have been amended to overcome the rejections. 
However the amendments necessitated modified rejections, which render the claims obvious. 

Claims 1, 6-9 and 18-33 are rejected. Claims 11-17 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
                                                                                     /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616